           Case 4:19-cv-00902-JM Document 14 Filed 10/20/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

STEVEN C. FOWLER                                                                            PLAINTIFF

V.                            CASE NO. 4:19-CV-00902 JM-JTK

ANDREW SAUL,
Commissioner of Social Security Administration1                                          DEFENDANT

                                RECOMMENDED DISPOSITION

I.    Procedures for filing Objections:

       This Recommended Disposition (“Recommendation”) has been sent to District Judge James

M. Moody, Jr. You may file written objections to this Recommendation. If you file objections,

they must be specific and must include the factual or legal basis for your objection.

        Your objections must be received in the office of the United States District Court Clerk

within fourteen (14) days of this Recommendation.

        If no objections are filed, Judge Moody can adopt this Recommendation without

independently reviewing the record. By not objecting, you may also waive any right to appeal

questions of fact.

II.   Introduction:

       Plaintiff, Steven C. Fowler (“Fowler”), applied for disability benefits on June 20, 2016,

alleging disability beginning on May 25, 2016. (Tr at 21-28). After conducting a hearing, the

Administrative Law Judge (AALJ@) denied his application. Id. The Appeals Council denied his

request for review. (Tr. at 1). The ALJ=s decision now stands as the final decision of the

Commissioner, and Fowler has requested judicial review.


1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.
             Case 4:19-cv-00902-JM Document 14 Filed 10/20/20 Page 2 of 6




        For the reasons stated below, this Court should affirm the decision of the Commissioner.

III.   The Commissioner=s Decision:

        The ALJ found that Fowler had not engaged in substantial gainful activity since the alleged

onset date of May 25, 2016. (Tr. at 23). The ALJ found, at Step Two of the sequential five-step

analysis, that Fowler had the following severe impairments: degenerative disc disease, ischemic

cardiomyopathy, dyslipidemia, sleep apnea, coronary artery disease, obesity, right knee

degenerative joint disease, major neurocognitive disorder, and depressive disorder due to other

medical condition. Id.

        At Step Three, the ALJ determined that Fowler’s impairments did not meet or equal a listed

impairment. (Tr. at 24). Before proceeding to Step Four, the ALJ determined that Fowler had the

residual functional capacity (“RFC”) to perform sedentary work; however, his work would be

limited to simple, routine, and repetitive tasks, involving only simple, work-related decisions, with

few, if any, workplace changes, and no more than incidental contact with co-workers, supervisors,

and the general public. (Tr. at 25).

        The ALJ found that Fowler was unable to perform any past relevant work. (Tr. at 26). Next,

the ALJ relied on the testimony of a Vocational Expert ("VE") to find that, considering Fowler’s

age, education, work experience and RFC, jobs existed in significant numbers in the national

economy that he could perform. (Tr. at 27-28). Therefore, the ALJ found that Fowler was not

disabled. Id.

IV.    Discussion:

        A.      Standard of Review

        The Court=s role is to determine whether the Commissioner=s findings are supported by

substantial evidence. Prosch v. Apfel, 201 F.3d 1010, 1012 (8th Cir. 2000). ASubstantial evidence@
          Case 4:19-cv-00902-JM Document 14 Filed 10/20/20 Page 3 of 6




in this context means less than a preponderance but more than a scintilla. Slusser v. Astrue, 557

F.3d 923, 925 (8th Cir. 2009). In other words, it is Aenough that a reasonable mind would find it

adequate to support the ALJ=s decision.@ Id. (citation omitted). The Court must consider not only

evidence that supports the Commissioner=s decision, but also evidence that supports a contrary

outcome. The Court cannot reverse the decision, however, Amerely because substantial evidence

exists for the opposite decision.@ Long v. Chater, 108 F.3d 185, 187 (8th Cir. 1997) (quoting

Johnson v. Chater, 87 F.3d 1015, 1017 (8th Cir. 1996)).

       B. Fowler=s Arguments on Appeal

       Fowler argues that substantial evidence does not support the ALJ=s decision to deny

benefits. He contends that the ALJ failed to fully develop the record, the ALJ did not properly

analyze Fowler’s subjective complaints; the RFC did not incorporate all of his limitations and that

the VE testimony and the Dictionary of Occupational Titles (“DOT”) were in conflict.

       Fowler had a heart condition that did not require aggressive treatment, and an echo test and

cardiac monitoring did not show severe problems. (Tr. at 400-401). He had patellar tendinitis, for

which physical therapy was recommended, but Fowler declined to pursue that. (Tr. at 376-382).

Lumbar, thoracic, and cervical spine imaging showed degenerative disc disease but otherwise mild

conditions. (Tr. at 515, 594). Objective tests showing mild to moderate conditions do not support

a finding of disability. Masterson v. Barnhart, 363 F.3d 731, 738-39 (8th Cir. 2004). Medications

helped with pain. (Tr. at 466). Epidural steroid injections also helped to some degree. (Tr. at 464).

Impairments that are controllable or amenable to treatment do not support a finding of total

disability. Mittlestedt v. Apfel, 204 F.3d 847, 852 (8th Cir. 2000). Sleep apnea was a problem but

Fowler discontinued his CPAP therapy. (Tr. at 384). Fowler alleged depression, and attended


                                                 3
          Case 4:19-cv-00902-JM Document 14 Filed 10/20/20 Page 4 of 6




counseling for a diagnosis of single episode depressive disorder. He made progress in treatment;

moreover, at his various physical impairment clinic visits, mental status examinations were

normal. (Tr. at 420, 490, 717). Dr. Patricia Walz noted Fowler’s neurocognitive disorder, and said

that he would have difficulty with a white-collar job, and should pursue physical therapy. (Tr. at

26). Her restrictions lined up with the RFC for simple work. Dr. Kevin Price completed a checkbox

medical source statement that placed limitations on Fowler’s ability to perform even simple mental

work tasks. Id. The ALJ found that this opinion was not consistent with treatment records showing

mild depression and improvement with therapy. Id.

       Fowler could perform a variety of daily activities, and said he enjoyed fishing with his son.

(Tr. at 441-442). He also could do chores, cook, shop, ride a lawn mower and manage a simple

budget. (Tr. at 704-709). Such daily activities undermine her claims of disability. Shannon v.

Chater, 54 F.3d 484, 487 (8th Cir. 1995).

       Fowler first argues that the ALJ should have further developed the record. An ALJ does

have a basic duty to develop a reasonably complete record. Clark v. Shalala, 28 F.3d 828, 830-

831 (8th Cir. 1994). However, it is well-settled that a Plaintiff has the burden of proving her

disability; the ALJ does not have to play counsel for the Plaintiff. Id. The ALJ is required to

recontact a treating or consulting physician or order further testing only if the medical records

presented do not provide sufficient evidence to make a decision on disability. Martise v. Astrue,

641 F.3d 909, 926-7 (8th Cir. 2011). In this case, the medical records were in agreement, except

for the opinion of Dr. Price, whose statement was inconsistent with the benign mental health

records. While, the ALJ’s discussion was brief, he addressed every impairment and focused on

improvement with treatment. Objective evidence did not show a need for further development.


                                                4
           Case 4:19-cv-00902-JM Document 14 Filed 10/20/20 Page 5 of 6




       Again, the ALJ’s opinion was not as detailed as it could have been, but he did discuss

reasons he found Fowler’s subjective complaints to be less than persuasive. When evaluating a

claimant's subjective complaints of pain, the ALJ must consider objective medical evidence, the

claimant's work history, and other evidence relating to: (1) the claimant's daily activities; (2) the

duration, frequency, and intensity of the pain; (3) precipitating and aggravating factors; (4) the

dosage, effectiveness, and side effects of medication; and (5) the claimant's functional restrictions.

See Schwandt v. Berryhill, 926 F.3d 1004, 1012 (8th Cir. 2019). An ALJ need not explicitly discuss

each factor, and he may decline to credit a claimant's subjective complaints if the evidence as a

whole is inconsistent with the claimant's testimony. Id. The ALJ considered daily activities,

treatment protocols, and positive responses to treatment. (Tr. at 21-27). He discussed the medical

opinions. Id. He fairly weighed the consistency of Fowler’s subjective complaints. Moreover, the

RFC for simple work at the sedentary level fully incorporated Fowler’s credible limitations.

       Finally, Fowler argues that the limitation to simple work did not match up to the skill level

required in the jobs identified by the VE. The addresser and escort vehicle driver jobs are level 2

reasoning jobs, and the ticket checker is level 3 reasoning job. Level 2 reasoning entails “carry[ing]

out detailed but uninvolved written or oral instructions....” and level 3 reasoning is defined as

applying “commonsense understanding to carry out instructions furnished in written, oral, or

diagrammatic form,” and dealing “with problems involving several concrete variables in or from

standardized situations.” Smith v Saul, WL 8112168 (N.D. Iowa, December 9, 2019); Thomas v.

Berryhill, 881 F.3d 672, 677 (8th Cir. 2018). Fowler cites to Stanton v. Berryhill, 899 F.3d 555

(8th Cir. 2018), where the Court found that a limitation to simple one-to-two step instructions was

incompatible with level 2 reasoning jobs. The RFC in this case was more broad; it did not restrict


                                                  5
           Case 4:19-cv-00902-JM Document 14 Filed 10/20/20 Page 6 of 6




Fowler to simple one-to-two step tasks (which is precisely what reasoning level 1 jobs call for). In

Moore v. Astrue, 623 F.3d 599, 604 (8th Cir. 2010), the Eighth Circuit rejected the argument that

an RFC limiting a claimant to “carrying out simple job instructions” and performing “simple,

routine and repetitive work activity at the unskilled task level” was incompatible with jobs

requiring level 2 reasoning. In this case, the RFC focuses on simple work, but it lines up with the

uninvolved work suggested by level 2 jobs. Moreover, the jobs identified by the VE were SVP 2

jobs, which constitutes a limitation to unskilled work. See 20 C.F.R. §§ 404.1568(a), 416.968(b)

(unskilled work "needs little or no judgment to do simple duties that can be learned on the job in

a short period of time"). Precedent does not suggest that Fowler was precluded from performing

reasoning level 2 jobs.2

V.   Conclusion:

        There is substantial evidence to support the Commissioner=s decision to deny benefits.

The ALJ properly developed the record and fully analyzed the subjective complaints, and he did

not err at Step Five. The finding that Fowler was not disabled within the meaning of the Social

Security Act, therefore, should be affirmed. The case should be dismissed, with prejudice.

        IT IS SO ORDERED this 20th day of October, 2020.




                                                  ___________________________________
                                                  UNITED STATES MAGISTRATE JUDGE




2
  The third job, ticket checker, was a level 3 reasoning job, and the Court declines to discuss whether that
is compatible with simple work. However, the two other jobs identified provide a sufficient occupational
base for available work.

                                                     6
